

117 HRES 400 IH: Supporting the goals and ideals of National Honor Our LGBT Elders Day.
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 400IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Deutch (for himself, Mr. Cicilline, Mr. Sean Patrick Maloney of New York, Mr. Pappas, Mr. Pocan, Mr. Takano, Mr. Torres of New York, Ms. Williams of Georgia, Ms. Bass, Ms. Bonamici, Mr. Evans, Ms. Lois Frankel of Florida, Mr. Grijalva, Mr. Higgins of New York, Ms. Jacobs of California, Mr. Lowenthal, Mrs. Carolyn B. Maloney of New York, Ms. Norton, Ms. Ocasio-Cortez, Mr. Quigley, Ms. Schakowsky, Mr. Soto, Mr. Tonko, Mr. Crist, and Mrs. Demings) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the goals and ideals of National Honor Our LGBT Elders Day.Whereas the National Resource Center of LGBT Aging reports that there are 3,000,000 LGBT American adults over 50 years of age, and that number is expected to grow to around 7,000,000 by 2030;Whereas LGBT older adults face unique challenges as they age and are 2 times more likely to be single and live alone, and 4 times less likely to have children;Whereas the Movement Advancement Project and Sage report that LGBT older adults are more likely to face poverty and homelessness, and to have poor physical and mental health;Whereas, according to the Centers for Disease Control and Prevention, homophobia, transphobia, and biphobia contribute to disparities in physical and mental health indicators such as depression, substance use, cancer, and experiences of abuse and violence;Whereas HIV disproportionately impacts the LGBT community, and LGBT older people are no exception;Whereas 30 years ago the idea that someone with HIV would live decades was unimaginable, and now people with HIV are living well into their golden years, with 17 percent of all new HIV diagnoses in the United States in 2018 being in people aged 50 and older;Whereas, despite all of these challenges, LGBT older people are living vibrant, full lives throughout every part of the country and around the world;Whereas LGBT older people were the pioneers who stood up and pushed back at the Stonewall uprising, and the caregivers who stood by friends and loved ones through the height of the AIDS epidemic; Whereas LGBT older people are models of resilience, celebrating their identities while persevering through adversity and helping to bring about incredible change for all LGBT people over just a few short decades; andWhereas May 16, 2021, would be an appropriate day for the celebration of National Honor Our LGBT Elders Day: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of National Honor Our LGBT Elders Day;(2)encourages the Federal Government, States, localities, nonprofit organizations, schools, and community organizations to observe the day with appropriate programs and activities, with the goal of increasing public knowledge of the health disparities and unique challenges of LGBT elders;(3)encourages health care providers to offer culturally and clinically competent care to LGBT elders; and(4)encourages the Federal Government, States, international funding organizations, and United States bilateral and multilateral aid efforts to prioritize the health and human rights of LGBT elders.